Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           July 14, 2020




     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the Welfare of:                                    No. 53328-6-II

 K.M.
                                                              UNPUBLISHED OPINION
                                Minor Child.



        LEE, C.J. — K.M. appeals the dismissal of her petition for writ of habeas corpus. She

argues that (1) the Pierce County (PC) juvenile court erred by dismissing her petition as moot; (2)

even if the petition is moot, it presents an issue of continuing and substantial public interest; (3)

the King County (KC) juvenile court erred by finding her in contempt of the dependency order

under RCW 13.34.165 when she is not a party to the dependency proceeding; (4) the KC juvenile

court erred by finding her in contempt of the dependency order because she did not violate the

conditions of the order; and (5) the contempt orders deprived her of due process.

        We conclude that K.M.’s petition for habeas corpus is moot and does not present an issue

of continuing and substantial public interest. Therefore, we affirm the PC juvenile court’s

dismissal of the petition as moot.

                                               FACTS

A.      BACKGROUND

        K.M. was born in September 2004. Her brother died in a car accident in 2012, her mother

died of cancer in 2016, and her father committed suicide in 2017. K.M.’s other brother allegedly
No. 53328-6-II


sexually abused K.M., and his whereabouts are unknown. After the death of her parents, K.M.’s

aunt and uncle, the Delgados, obtained legal guardianship, and K.M. resided with them beginning

in September 2017.

       The Delgados suspected that K.M.’s other uncle had sexually abused K.M. and they twice

reported suspected abuse. The Delgados also expressed concern about K.M.’s “hyper activity,

mental health, and . . . sexualized behavior” and informed the Department of Children, Youth, and

Families (the Department)1 that they did not feel capable of taking care of K.M. Clerk’s Papers

(CP) at 144.

       On January 23, 2018, the Department filed a dependency petition. At the Shelter Care

hearing on January 24, the KC juvenile court found that “[r]eturning the child to the home would

seriously endanger the child’s health, safety, and welfare.” CP at 203. K.M. was placed in

temporary custody and under the supervision of the Department.

       On March 23, the KC juvenile court found K.M. dependent under RCW 13.34.030(6)(c)

and entered an order of dependency. The order stated, in relevant part,

       The child is placed in the custody, control and care of [the Department], which shall
       have the authority to place and maintain the child in:

               Licensed care:

                      because there is no relative or other suitable person with whom the
                      child has a relationship and who is willing, appropriate and available
                      to care for the child.



1
  In July 2017, the Washington State Governor signed H.B. 1661, which moved many of the
Department’s child-related services from the Department of Social and Health Services to the
Department of Children, Youth, and Families. Starting July 1, 2018, the Department of Social and
Health Services Children’s Administration and the Department of Early Learning ceased to exist
and the Department of Children, Youth, and Families took over all functions of both agencies.


                                                2
No. 53328-6-II


CP at 147. On March 30, the KC juvenile court entered an Order of Disposition on Dependency

confirming K.M.’s placement with the Department as of March 23.

B.     CONTEMPT ORDERS

       On May 16, the KC juvenile court issued an arrest warrant for K.M. after the Department

moved for an order to show cause based on K.M.’s violation of the March 23 placement order.

The KC juvenile court found probable cause that K.M. had violated her placement order because

she had left her placement on May 13 and had not returned.

       K.M. was arrested on May 29. At a detention review hearing on May 30, K.M. admitted

to being in violation of her placement order. The KC juvenile court found K.M. in contempt and

gave K.M. credit for 1 day time served. The contempt order stated that K.M. could purge the

contempt by reading a book on human trafficking. K.M. was released to the Department. This

contempt order was not purged.

       On June 27, the KC juvenile court issued another arrest warrant for K.M. after the

Department moved for an order to show cause regarding K.M.’s contempt for again violating the

March 23 placement order. The KC juvenile court found probable cause that K.M. had again

violated the placement order because she had run away from her placement and refused to return.

       K.M. was arrested on July 312. During a detention review hearing on August 1, K.M.

admitted to being in violation of the March 23 placement order. The KC juvenile court held K.M.

in contempt and released her after 1 day in detention. The juvenile court did not impose any purge

requirements, and K.M. was ordered to return to court-ordered placement.



2
  We note that the arrest warrant service date reads “July 32, 2018”; however, based on the record
on appeal, we treat this date as July 31, 2018. CR at 78.


                                                3
No. 53328-6-II


       On September 6, the KC juvenile court again issued an arrest warrant for K.M. after the

Department moved for an order to show cause regarding contempt after K.M. again violated the

March 23 placement order. The KC juvenile court found probable cause that K.M. had violated

the placement order because she had left her placement on August 2.

       K.M. was arrested on November 9. On November 13, the parties agreed to a finding of

contempt. During the detention review hearing, K.M. admitted “that [she] was in violation of [the]

placement order.” CP at 66. The KC juvenile court entered a contempt order, requiring that K.M.

be held in detention for 6 days with a purge condition to write a one-page paper about where she

sees herself in one year. On November 14, the KC juvenile court entered a release order for K.M.,

stating, “The youth has purged her contempt by complying with the conditions set forth in this

court’s orders and completing her purge paper.” CP at 63. The KC juvenile court released K.M.

to the Department for placement in accordance with prior court orders.

       On December 20, the KC juvenile court issued an arrest warrant for K.M. after the

Department again moved for an order to show cause regarding K.M.’s contempt in violating the

March 23 placement order. The KC juvenile court found probable cause that K.M. had violated

the placement order because she had refused to be transported to placement on December 14, and

had run away from the social worker and a police officer.

       K.M. was arrested on January 16, 2019. On January 17, the KC juvenile court continued

K.M.’s scheduled contempt hearing to February 11 to allow for briefing and a full evidentiary

hearing.   K.M. was released from detention and returned to the Department’s custody for

placement in licensed care. The February 11, hearing was eventually stricken. Thus, K.M. was

not found in contempt for a fourth time.



                                                4
No. 53328-6-II


       All of the KC juvenile court’s show cause orders included the following information:

       2.1     [K.M.] . . . [is] DIRECTED TO PERSONALLY APPEAR at a
               HEARING ON THE ABOVE MOTION TO BE HELD:

               ....
               at: King County Superior Court, Juvenile Division, 516 Third Ave.,
               Seattle, WA.

               ....

       3.1     If an arrest warrant is issued:

               a.      Pursuant to RCW 13.34.165(5) and 13.32A.065(1), FOLLOWING
                       A CHILD’S ADMISSION TO DETENTION, a DETENTION
                       REVIEW HEARING must be HELD WITHIN TWENTY-
                       FOUR HOURS, (excluding Saturdays, Sundays, and holidays).
                       Detention screening shall so notify parties and attorneys of record.

               ....

       3.5     Pursuant to RCW 13.34.165, IF THE COURT MAKES A FINDING OF
               CONTEMPT, the Court MAY IMPOSE A FINE of up to two thousand
               dollars ($2000.00) per day and continuing CONFINEMENT or both, until
               such time as the court finds that the child is no longer in contempt.

CP 28-31, 71-73, 81-83, 108-10.

C.     PETITION FOR WRIT OF HABEAS CORPUS

       On January 17, 2019, K.M. filed a Petition for Writ of Habeas Corpus, which was the same

day her fourth contempt hearing was originally scheduled. On February 8, the KC juvenile court

ordered the transfer of K.M.’s cases from King County to Pierce County after all the King County

judges were disqualified from the dependency matter and the writ of habeas corpus matter because

“the matters are inextricably linked.” CP at 8. On, February 26, the KC juvenile court transferred

both cases to the PC juvenile court.




                                                 5
No. 53328-6-II


       The Department filed a motion to accept venue with the PC juvenile court. On March 7,

the PC juvenile court held a hearing on the Department’s motion to accept venue of K.M.’s two

consolidated cases - the dependency and the habeas corpus petition.

       At the venue hearing, the Department informed the PC juvenile court that K.M.’s

“whereabouts are currently unknown . . . but she’s not in custody. And second, she’s not currently

subject to an order that would put [K.M.]’s physical liberty in jeopardy in any sort of way.”

Verified Report of Proceedings (VRP) at 5-6. K.M.’s lawyer argued that her liberty remained

restrained because she could be re-arrested at any time. K.M.’s lawyer also argued that the March

23 order placing her in foster care did not specify where she was supposed to be and the

consequences for her failure to comply. The PC juvenile court accepted venue over K.M.’s

objection and then dismissed the habeas petition as moot.

       In the Order Accepting Venue, the Pierce County juvenile court ordered:

       1. Venue is accepted, over objection.
       2. Court finds Habeas petition originally brought under 19-2-01622-1 is moot, and
          dismissed.
       3. Court orders that venue of dependency matter under King Co. cause number
          18-7-00257-3 SEA should be transfer[r]ed back to King Co. now that habeas
          petition is dismissed.
       4. Court finds King Co. judicial officers are no longer conflicted from hearing
          dependency matter.

CP at 248.

       K.M. appeals.




                                                6
No. 53328-6-II


                                           ANALYSIS

A.     MOOTNESS - LEGAL PRINCIPLES

       The right to challenge an unlawful restraint by writ of habeas corpus is guaranteed by the

Washington State Constitution. Const. Art. IV, section 6. The State Legislature has codified this

right in RCW 7.36.010: “Every person restrained of his or her liberty under any pretense whatever,

may prosecute a writ of habeas corpus to inquire into the cause of the restraint, and shall be

delivered therefrom when illegal.” If the petitioner shows that her restraint is illegal, the court

must discharge her. RCW 7.36.120. The propriety of the writ of habeas corpus is a question of

law that this court reviews de novo. In re Personal Restraint of Becker, 96 Wash. App. 902, 905,

982 P.2d 639 (1999), aff'd, 143 Wash. 2d 491, 20 P.3d 409 (2001).

       Being under physical restraint is not a prerequisite for obtaining habeas relief. Harris v.

Charles, 151 Wash. App. 929, 934, 214 P.3d 962 (2009). A petitioner is also under restraint when

she is subject to significant adverse consequences. Id (citing Born v. Thompson, 154 Wash. 2d 749,

763, 117 P.3d 1098 (2005)).

       A case is moot, and should be dismissed, when “it involves only abstract propositions or

questions, the substantial questions in the trial court no longer exist, or a court can no longer

provide effective relief.” Spokane Research & Def. Fund v. City of Spokane, 155 Wash. 2d 89, 99,

117 P.3d 1117 (2005).

B.     RESTRAINT

       K.M. argues that she is under restraint; thus, her petition is not moot. Specifically, K.M.

argues that “so long as [she] faces ‘the possibility of reincarceration’ her habeas petition is not




                                                7
No. 53328-6-II


moot.” Br. of App. at 12. She contends that the possibility of reincarceration is based on the

“pattern of arrest and jailing.” Br. of App. at 12.

       K.M. relies on Monohan v. Burdman, 84 Wash. 2d 922, 530 P.2d 334 (1975), to show that

“collateral consequences of an unconstitutional action are sufficient to establish a person is under

restraint.” Br. of App. at 11. In Monohan, the petitioner had his temporary parole release date

cancelled, so he filed a petition for habeas corpus challenging the temporary parole release date

cancellation. 84 Wash. 2d at 923-24. After the petition was filed, but before the petition was heard,

the petitioner was released from detention on parole. Id. at 924. Our Supreme Court held that

Monohan’s release did not render his petition moot because, as a parolee, he was subject to many

restrictions and limitations. Id. at 925. And, “the potentially adverse effects of petitioner’s

tentative parole release date cancellation [have] sufficiently significant ‘collateral consequences’

to retrieve his petition from the ‘limbo of mootness.’” Id. (quoting Parker v. Ellis, 362 U.S. 574,

577, 80 S. Ct. 909, 4 L. Ed. 2d 963 (1960) (dissenting opinion). This was because his supervising

parole officer or a future sentencing judge could consider the rescission of his initial parole release

date as a factor mitigating against continued parole or probation. Id.

       K.M. also relies on T.B. v. CPC Fairfax Hospital, 129 Wash. 2d 439, 918 P.2d 497 (1996), to

show that a matter is not moot where the petitioner is at risk of reincarceration. In T.B., the

petitioner was involuntarily committed to a hospital. 129 Wash. 2d at 444. After T.B. filed a petition

for habeas corpus challenging her involuntary commitment, the petitioner escaped from the

hospital. Id. at 444-45. The court held that although T.B. was not currently committed, because

T.B. “still faces the possibility of reincarceration,” the case is not moot because the court can still

provide her with effective relief. Id. at 445.



                                                  8
No. 53328-6-II


       Here, unlike in Monohan, K.M. has not shown any significant collateral consequences from

the prior contempt orders. K.M. has not shown that her prior contempt orders would be considered

as a factor in a future contempt proceeding that would lead to her detention. See Monohan, 84
Wash. 2d at 925. In fact, as addressed below, the likelihood of K.M. being found in contempt and

sanctioned with detention for leaving her placement no longer exists. Additionally, there is

nothing in the record to show that K.M. could be placed in custody again because K.M. is not

currently subject to any order that would put her liberty in jeopardy. See T.B., 129 Wash. 2d at 445.

K.M. has been missing since at least March of 2019, and there is no outstanding order to show

cause or arrest warrant.3

       Because K.M. has not shown that she still faces the possibility of detention or that she faces

significant collateral consequences from her prior contempt orders, K.M. has failed to show that

she is under unlawful restraint. And because K.M. cannot show she is under unlawful restraint,

no effective relief can be provided. See T.B., 129 Wash. 2d at 445. Therefore, the PC juvenile court

did not err in concluding that the petition for habeas corpus was moot.

C.     MATTER OF CONTINUING AND SUBSTANTIAL PUBLIC INTEREST

       K.M. argues that even if her petition is moot, her appeal should be addressed because her

petition presents an issue of continuing and substantial public interest. We disagree.

       An appellate court may, in its discretion, retain and decide an appeal which has otherwise

become moot when it can be said that matters of continuing and substantial public interest are




3
  Given that K.M.’s whereabouts were unknown even as of the time of the hearing before the PC
juvenile court on March 7, 2019, it is unclear the authority upon which counsel relied to file an
appeal of the PC juvenile court’s Order Accepting Venue.


                                                 9
No. 53328-6-II


involved. Sorenson v. Bellingham, 80 Wash. 2d 547, 558, 496 P.2d 512 (1972); see Matter of

Detention of P.P., 6 Wn. App.2d 560, 566, 431 P.3d 550 (2018). In deciding whether a case

presents matters of continuing and substantial public interest, three factors are particularly

determinative:

       “(1) [W]hether the issue is of a public or private nature; (2) whether an authoritative
       determination is desirable to provide future guidance to public officers; and (3)
       whether the issue is likely to recur.” A fourth factor may also play a role: “the level
       of genuine adverseness and the quality of advocacy of the issues.” Lastly, the court
       may consider “the likelihood that the issue will escape review because the facts of
       the controversy are short-lived.”

Satomi Owners Ass’n v. Satomi, LLC, 167 Wash. 2d 781, 796, 225 P.3d 213 (2009) (quoting In re

Marriage of Horner, 151 Wash. 2d 884, 892, 93 P.3d 124 (2004); Westerman v. Cary, 125 Wash. 2d
277, 286-87, 892 P.2d 1067 (1994) ). The first three factors to be considered are “essential” in

deciding whether to review a moot case. Hart v. Department of Social & Health Services, 111
Wash. 2d 445, 448, 759 P.2d 1206 (1988). In addition, “[a]fter a hearing on the merits, it is a waste

of judicial resources to dismiss an appeal on an issue of public importance which is likely to recur

in the future.” Orwick v. City of Seattle, 103 Wash. 2d 249, 253, 692 P.2d 793 (1984).

       Our Supreme Court has recognized that “the public has a great interest in the care of

children and the workings of the foster care system.” In re Dependency of A.K., 162 Wash. 2d 632,

644, 174 P.3d 11 (2007). It has also recognized that the authority of the courts is a public matter.
Id.

       Our legislature also has recognized the importance of caring for children in the dependency

system and has amended the statutes allowing for the detention of children who run away from

their placement.




                                                 10
No. 53328-6-II


       The legislature finds that it is a goal of our state to divert juveniles who have
       committed status offenses, behaviors that are prohibited under law only because of
       an individual’s status as a minor, away from the juvenile justice system because a
       stay in detention is a predictive factor for future criminal justice system
       involvement.

               ....

               . . . A new section is added to chapter 7.21 RCW to read as follows:
               (1) It is the policy of the state of Washington to eliminate the use of juvenile
       detention as a remedy for contempt of a valid court order for youth under chapters
       13.34 and 28A.225 RCW and child in need of services petition youth under chapter
       13.32A RCW.

Laws of 2019, ch. 312, sec. 1, 2.

       As result, as of July 1, 2020, “youth may not be committed to juvenile detention as a

contempt sanction under chapter 13.34 RCW.” Laws of 2019, ch. 312, sec. 2(1)(a); see RCW

13.34.165 (Civil contempt-Grounds-Motion-Penalty-Detention review hearing. (Effective July 1,

2020)); RCW 7.21.030 (Remedial sanctions-Payment for losses. (Effective July 1, 2020, until July

1, 2021)). Also, law enforcement is no longer allowed to bring children to juvenile detention, but

will be required to bring children to the Department. RCW 13.34.165(3) (Civil contempt-

Grounds-Motion-Penalty-Detention review hearing. (Effective July 1, 2020)).

       Here, K.M’s petition satisfies the first factor for a case presenting a matter of continuing

and substantial public interest―it involves an issue of a public nature; namely, the care of children

and the authority of the juvenile courts in a dependency proceeding. However, because the law

pertaining to contempt and sanctions has changed, an authoritative determination based on statutes

that have been amended would not provide future guidance to judges. In fact, the legislature has

already provided the guidance in its stated reasons that required their amendments and by requiring

warrants to direct law enforcement to return children to the Department instead of juvenile



                                                 11
No. 53328-6-II


detention. And because the law has changed, the same issue will not recur. Thus, K.M.’s petition

does not present an issue of continuing and substantial public interest.

        The PC juvenile court did not err in concluding that the petition for habeas corpus was

moot. And K.M.’s petition does not present an issue of continuing and substantial public interest.

Therefore, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     Lee, C.J.
 We concur:



 Worswick, J.




 Melnick, J.




                                                12